                Case 1:19-cv-01796-DAD Document 15 Filed 05/26/20 Page 1 of 3


 1
         D
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10       STEVEN ALLEN BROWN,                             Case No. 1:19-cv-01796-DAD
11                    Petitioner,                        DEATH PENALTY CASE
12             v.                                        ORDER VACATING JUNE 1, 2020 CASE
                                                         MANAGEMENT CONFERENCE
13       RONALD DAVIS, Warden of California State
         Prison at San Quentin,                          ORDER PROVIDING FURTHER
14                                                       SCHEDULING
                      Respondent.
15

16

17

18

19            On December 23, 2019, petitioner Steven Allen Brown, a state prisoner facing capital

20 punishment, began this action pursuant to 28 U.S.C. § 2254.

21            On January 9, 2020, California Deputy Attorney General Charity Whitney noticed her

22 appearance as counsel of record for respondent.

23            On January 30, 2020, the court adopted the recommendation of the Selection Board and

24 appointed attorneys Sara Cohbra and John Mills to represent petitioner.1

25            On February 4, 2020, the court set the initial case management conference for June 1,

26 2020, and directed counsel to meet and confer regarding initial case scheduling and file a joint
27

28   1
         The order docketed on January 31, 2020. (Doc. No. 8.)
                                                     1
                Case 1:19-cv-01796-DAD Document 15 Filed 05/26/20 Page 2 of 3


 1 statement thereon by not later than May 25, 2020.

 2         On May 22, 2020, the parties filed their joint statement.

 3         The court, having reviewed the record including the joint statement finds good cause to

 4 vacate the case management conference and provide further scheduling.

 5         Accordingly,

 6         1.       The June 1, 2020 case management conference is vacated.

 7         2.       Petitioner shall file any motion for equitable tolling by not later than June 12,

 8                  2020. Respondent’s response shall be filed within thirty (30) days of the filed

 9                  date of the motion. Petitioner’s reply shall be filed within fourteen (14) days of

10                  the filed date of the response. Thereupon, the matter shall be deemed submitted

11                  pending further order or any court ordered hearing.2

12         3.       By July 31, 2020, respondent shall file a Notice of Lodging and electronically

13                  lodge with the court the state court record as specified below.

14                  a.     The lodged record shall meet the following requirements:

15                         (i)     It shall contain (a) transcripts of the state trial court proceedings;

16                                 (b) appellant’s and respondent’s briefs on direct appeal to the

17                                 California Supreme Court, and the opinion or orders of that Court;

18                                 and (c) petitioner’s and respondent’s briefs in any state court

19                                 habeas corpus proceedings, and all opinions, orders and transcripts

20                                 of such proceedings.

21                         (ii)    The entire record shall be Bate-stamped. Bate-stamp numbering

22                                 shall be in the format AG00001, AG00002, etc. to distinguish it

23                                 from other numbering systems in the record.

24                         (iii)   The entire record shall be scanned.

25 /////

26   2
    See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of
27 California (Doc. No. 12), and General Orders in the Eastern District of California regarding
   COVID-19 Emergency available at: http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-
28 covid-19-guidance/
                                                  2
                Case 1:19-cv-01796-DAD Document 15 Filed 05/26/20 Page 3 of 3


 1                             (iv)     The entire record shall be converted to an optical character

 2                                      recognition (OCR) format.

 3                             (v)      State sealed documents shall be lodged in paper form.

 4                    b.       The Notice of Lodging shall be filed on the court’s electronic filing

 5                             system. Each item of the state court record shall be lodged as an

 6                             attachment to the Notice of Lodging. For each separate attachment, the

 7                             Notice of Lodging shall identify the attachment number, the Bate-stamp

 8                             numbers, and the name of that part of the record, including its internal

 9                             pagination, if any. The identical identifying information shall also be

10                             included as the docket title of each electronically lodged attachment to the

11                             Notice of Lodging. To the extent possible, each separate paper volume of

12                             the state court record shall be lodged as one attachment.

13                    c.       The state court record need not also be lodged on CDs, and courtesy

14                             copies on CD are not required.

15           4. Counsel for petitioner shall promptly complete an initial Criminal Justice Act, 18

16                U.S.C. § 3006A budget and submit it ex parte to the court through eVoucher.3 The

17                court-authorized funding will be submitted to and reviewed by the Ninth Circuit’s

18                Capital Case Committee.             The Capital Case Committee will then make a

19                recommendation to the Judicial Council of the Ninth Circuit.

20           5. The court will provide further scheduling and set any necessary case management

21                conference after the petition is filed.

22 IT IS SO ORDERED.

23
         Dated:      May 24, 2020
24                                                               UNITED STATES DISTRICT JUDGE

25

26
27   3
       Counsel for petitioner shall work with Ninth Circuit Case Managing Attorney Jennifer Naegele (email:
     jnaegele@ce9.uscourts.gov; phone (415) 355-8986)) to prepare the budget and receive instructions for using
28   eVoucher.
                                                             3
